UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
GAIL HARNESS, )
)
Plaintiff, ) Nos. 3:18-CV-100
) 3:19-CV-340
v. )
) Judge Collier
ANDERSON COUNTY, TENNESSEE, ) Magistrate Judge Guyton
)
Defendant. )

VERDICT FORM
I. _ Liability

A. Has Plaintiff proven by a preponderance of the evidence that Plaintiff was an
employee of Anderson County, Tennessee, and not the Clerk of Court of
Anderson County, Tennessee?

Qe

B. Has Plaintiff proven by a preponderance of the evidence that she was subjected
to unwelcome sexual harassment?

<

Yes No

C. Has Plaintiff proven by a preponderance of the evidence that Anderson County,
Tennessee should have known about the harassment?

Yes

D. Has Plaintiff proven by a preponderance of the evidence that Anderson County,
Tennessee had a custom of tolerance or acquiescence in the violation of
constitutional rights?

Yes

@

Case 3:19-cv-00340-CLC-HBG Document 57 Filed 06/24/21 Pagelof2 PagelD #: 224
E. Has Plaintiff proven by a preponderance of the evidence that Anderson County,
Tennessee had a custom of failure to train its officers or employees?

Yes

F. Has Plaintiff proven by a preponderance of the evidence that a custom of
Anderson County, Tennessee was the moving force for or direct causal link to
the violation of Plaintiff's constitutional rights?

Lf
Yes

G. Has Plaintiff proven by a preponderance of the evidence that Defendant is liable
for a hostile work environment in violation of the Tennessee Human Rights

Act?
Yes No )

[Only answer this question on damages if you answered “yes” to (i) all of questions A through
C, question D and/or question E, and question F above; or (ii) question G above; or (iii) both
i and ii.]

Il, Damages

A. To what compensatory damages is Plaintiff entitled?

$

 

 

Case 3:19-cv-00340-CLC-HBG Document57 Filed 06/24/21 Page 2of2 PagelD #: 225
